759 N.W.2d 876 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry James CASHA, Defendant-Appellant.
Docket No. 137344. COA No. 286260.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the motion to file a reply to the prosecutor's answer is GRANTED. The application for leave to appeal the August 7, 2008 order of the Court of Appeals is considered and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.